

114 S758 IS: Trade Enforcement Act of 2015
U.S. Senate
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 758IN THE SENATE OF THE UNITED STATESMarch 17, 2015Ms. Stabenow (for herself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish an Interagency Trade Enforcement Center in the Office of the United States Trade
			 Representative, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Trade Enforcement Act of 2015.
		2.Establishment of
			 Interagency Trade Enforcement Center
			(a)In
 generalChapter 4 of title I of the Trade Act of 1974 (19 U.S.C. 2171) is amended by adding at the end the following:
				
					142.Interagency
				Trade Enforcement Center
 (a)Establishment of CenterThere is established in the Office of the United States Trade Representative an Interagency Trade Enforcement Center (in this section referred to as the Center).
						(b)Functions of Center
 (1)In generalThe Center shall—
 (A)serve as the primary forum within the Federal Government for the Office of the United States Trade Representative and other agencies to coordinate the enforcement of United States trade rights under international trade agreements and the enforcement of United States trade remedy laws;
 (B)coordinate among the Office of the United States Trade Representative, other agencies with responsibilities relating to trade, and the intelligence community the exchange of information related to potential violations of international trade agreements by foreign trading partners of the United States; and
 (C)conduct outreach to United States workers, businesses, and other interested persons to foster greater participation in the identification and reduction or elimination of foreign trade barriers and unfair foreign trade practices.
								(2)Coordination of
				trade enforcement
								(A)In
 generalThe Center shall coordinate matters relating to the enforcement of United States trade rights under international trade agreements and the enforcement of United States trade remedy laws among the Office of the United States Trade Representative and the following agencies:
 (i)The Department of State.
 (ii)The Department of the Treasury.
 (iii)The Department of Justice.
 (iv)The Department of Agriculture.
 (v)The Department of Commerce.
 (vi)The Department of Homeland Security.
 (vii)The Office of the Director of National Intelligence.
 (viii)Such other agencies as the President, or the United States Trade Representative, may designate.
									(B)Consultations
 on intellectual property rightsIn matters relating to the enforcement of United States trade rights involving intellectual property rights, the Center shall consult with the Intellectual Property Enforcement Coordinator appointed pursuant to section 301 of the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (15 U.S.C. 8111).
								(c)Personnel
							(1)Director
 The head of the Center shall be the Director, who shall be the Deputy United States Trade Representative for Trade Enforcement.
							(2)Deputy
 directorThere shall be in the Center a Deputy Director, who shall—
 (A)be appointed by the Secretary of Commerce from among full-time senior-level officials of the Department of Commerce and detailed to the Center; and
 (B)report directly to the Director.
								(3)Intelligence
 community liaisonThere shall be in the Center an Intelligence Community Liaison, who shall be—
 (A)appointed from among officials of agencies in the intelligence community at the recommendation of the Director of National Intelligence; and
 (B)detailed to the Center by the official's agency.
								(4)Additional
 employeesThe agencies specified in subsection (b)(2)(A) and agencies in the intelligence community recommended by the Director of National Intelligence may, in consultation with the Director, detail or assign their employees to the Center without reimbursement to support the functions of the Center.
 (d)AdministrationFunding and administrative support for the Center shall be provided by the Office of the United States Trade Representative.
 (e)Annual reportNot later than one year after the date of the enactment of this section, and not less frequently than annually thereafter, the Director shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on the actions taken by the Center in the preceding year with respect to the enforcement of United States trade rights under international trade agreements and the enforcement of United States trade remedy laws.
 (f)DefinitionsIn this section:
							(1)Intelligence
 communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
							(2)United States
 trade remedy lawsThe term United States trade remedy laws means the following:
 (A)Chapter 1 of title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.).
 (B)Chapter 1 of title III of that Act (19 U.S.C. 2411 et seq.).
 (C)Sections 406 and 421 of that Act (19 U.S.C. 2436 and 2451).
 (D)Sections 332 and 337 of the Tariff Act of 1930 (19 U.S.C. 1332 and 1337).
 (E)Investigations initiated by the administering authority (as defined in section 771 of that Act (19 U.S.C. 1677)) under title VII of that Act (19 U.S.C. 1671 et seq.).
 (F)Section 281 of the Uruguay Round Agreements Act (19 U.S.C. 3571).
								(3)United States
 trade rightsThe term United States trade rights means any right, benefit, or advantage to which the United States is entitled under an international trade agreement and that could be effectuated through the use of a dispute settlement proceeding.
							.
			(b)Clerical
 amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 141 the following:
				Sec. 142. Interagency Trade Enforcement Center..
			3.Establishment of
			 Deputy United States Trade Representative for Trade
				Enforcement and Chief Manufacturing Negotiator
			(a)Establishment
 of positionsSection 141(b)(2) of the Trade Act of 1974 (19 U.S.C. 2171(b)(2)) is amended to read as follows:
				
 (2)There shall be in the Office 4 Deputy United States Trade Representatives, including the Deputy United States Trade Representative for Trade Enforcement, one Chief Agricultural Negotiator, and one Chief Manufacturing Negotiator who shall all be appointed by the President, by and with the advice and consent of the Senate. As an exercise of the rulemaking power of the Senate, any nomination of a Deputy United States Trade Representative, the Chief Agricultural Negotiator, or the Chief Manufacturing Negotiator submitted to the Senate for its advice and consent, and referred to a committee, shall be referred to the Committee on Finance. Each Deputy United States Trade Representative, the Chief Agricultural Negotiator, and the Chief Manufacturing Negotiator shall hold office at the pleasure of the President and shall have the rank of Ambassador..
			(b)Functions of
 positionsSection 141(c) of the Trade Act of 1974 (19 U.S.C. 2171(c)) is amended—
 (1)by moving paragraph (5) 2 ems to the left; and
 (2)by adding at the end the following:
					
 (6)(A)The principal function of the Deputy United States Trade Representative for Trade Enforcement shall be to ensure that United States trading partners comply with trade agreements to which the United States is a party.
 (B)The Deputy United States Trade Representative for Trade Enforcement shall—
 (i)serve as the Director of the Interagency Trade Enforcement Center under section 142 and oversee the operations of the Center;
 (ii)assist the United States Trade Representative in investigating and prosecuting disputes before the World Trade Organization and pursuant to other bilateral or regional trade agreements to which the United States is a party;
 (iii)assist the United States Trade Representative in carrying out the functions of the United States Trade Representative under subsection (d);
 (iv)make recommendations with respect to the administration of United States trade remedy laws relating to barriers imposed by foreign governments to the importation of United States goods, services, and intellectual property, and other trade matters; and
 (v)perform such other functions as the United States Trade Representative may direct.
 (7)(A)The principal function of the Chief Manufacturing Negotiator shall be to conduct trade negotiations and to enforce trade agreements relating to United States manufacturing products and services. The Chief Manufacturing Negotiator shall be a vigorous advocate on behalf of United States manufacturing interests and shall perform such other functions as the United States Trade Representative may direct.
 (B)Not later than one year after the date of the enactment of this paragraph, and not less frequently than annually thereafter, the Chief Manufacturing Negotiator shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on the actions taken by the Chief Manufacturing Negotiator in the preceding year..
 (c)CompensationSection 5314 of title 5, United States Code, is amended—
 (1)by striking Deputy United States Trade Representatives (3). and inserting Deputy United States Trade Representatives (4).; and
 (2)by inserting Chief Manufacturing Negotiator. after Chief Agricultural Negotiator..
				(d)Conforming
 amendmentSection 141(c)(4) of the Trade Act of 1974 (19 U.S.C. 2171(c)(4)) is amended by inserting (other than the Deputy United States Trade Representative for Trade Enforcement) after Deputy United States Trade Representative. (e)Technical amendmentsSection 141(e) of the Trade Act of 1974 (19 U.S.C. 2171(e)) is amended—
 (1)in paragraph (1), by striking 5314 and inserting 5315; and
 (2)in paragraph (2), by striking the maximum rate of pay for grade GS–18, as provided in section 5332 and inserting the maximum rate of pay for level IV of the Executive Schedule in section 5315.